Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 15, 1990, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Initially, we note that insofar as defendant failed to move to withdraw his plea or to make a postverdict motion to vacate the judgment of conviction, he has failed to preserve for our review the challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662; People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644). In any event, the record establishes that defendant understood the significance and effect of his plea and that it was therefore knowingly, intelligently and voluntarily made (see, People v Harris, 103 AD2d 891). Defendant has also failed to show that defense counsel failed to satisfy the standards for meaningful representation set forth in People v Baldi (54 NY2d 137).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.